Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Objections
	Claims 1-9 and 11-20 are objected to because of the following informalities: 
	
	Claim 1, line 8, the examiner suggests removing the recitation of “the” before the recitation of “perimeters” to avoid an antecedent issues since no “perimeters” of the “first cavity” and the “second cavity” has been previously defined.  

	Claims 2-9, 11-15 and 17-20, line 1 of each claim, the examiner suggests rewriting “The device” to --The filter device-- to provide consistency in the claim language. 

	Claim 16, last two lines therein, the examiner suggests removing the limitation of “an interdigital transducer (IDT) on a front surface of the piezoelectric plate and having interleaved fingers over the cavity” because such recitation is redundant (see claim 16, lines 4-5). 

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US2014/0009032 A1).

In regards to claim 1, Takahashi et al. teaches in annotated Fig. 6 below and Fig. 7 an acoustic wave filter device comprising: 
A substrate (Fig. 7: 220) having at least a first cavity (Fig. 7: left 23) and a second cavity (Fig. 7: right 23) on a single die; 
A bonding layer (Fig. 7: 22) formed on a portion the substrate but not spanning the first cavity or the second cavity; 
A piezoelectric plate (Fig. 6:210) bonded to the bonding layer (Fig. 7: 22) and spanning above the first cavity and the second cavity; 
A first interdigital transducer (IDT) (Fig. 6: 12) on a front surface of the piezoelectric plate and having interleaved fingers (Fig.6: 13a and 13b) over the first cavity (Fig. 6: left 23);
Wherein the piezoelectric plate excludes excess portions (cut-outs 24, Annotated outline A) that extend a certain length past the perimeters of the first cavity and of the second cavity (perimeters of the first cavity and the second cavity outlined by left and right 23).

    PNG
    media_image1.png
    540
    818
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2014/0009032 A1) in view of Abbott et al. (USPAT 7,105,980 B2). 

	As disclosed above, Takahashi et al. teaches the claimed invention as recited in claim 1. In regards to claim 4, Takahashi et al. further teaches in Paragraphs [0069] - [0070], that the substrate is made from silicon and that the bonding layer can be a generic adhesive. In regards to claim 5, Takahashi et al. teaches in Paragraph [0060] that the piezoelectric plate is made from lithium tantalate. 
Takahashi et al. does not teach in regards to claim 4, wherein the bonding layer is a silicon oxide (SiO2). 

	Abbott et al. teaches in Fig. 1b an acoustic wave device having a piezoelectric layer (16) and a supporting silicon layer (18) bonded together via a bonding/adhesive layer (20) made from silicon oxide.

	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified the invention of Takahashi et al. and have replaced the generic bonding/adhesive layer with the silicon oxide adhesive layer of Abbott et al. (See Fig. 1b: 20) because such a modification would have been a well-known in the art substitution of art-recognized alternative/equivalent for a bonding/adhesive layer that can be used in an acoustic wave device that able to perform the same function.

Allowable Subject Matter

Claims 2, 3 and 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
	Claims 10-20 are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Takahashi et al. (US2014/0009032 A1) as discussed above. However, Takahashi et al. does not teach: in regards to claim 10, wherein the piezoelectric plate excludes excess portions that extend past the perimeter of the cavity by more than between 2 and 25 percent of the perimeter of the cavity; and in regards to claim 16, wherein the piezoelectric plate excludes excess portions that extend past the perimeter of the cavity by more than 10 percent of the perimeter length and width of the cavity. Thus, the applicant claimed inventions has been determined to be novel and non-obvious. By virtue of dependency from either claims 10 or 16, claims 11-15 and 17-20 have also been determined to be novel and non-obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843